 

Exhibit 10.5

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this "Amendment") is made and entered into as of October
14, 2014, by and between EOP-700 NORTH BRAND, L.L.C., a Delaware limited
liability company ("Landlord"), and APOLLO MEDICAL HOLDINGS, INC., a Delaware
corporation ("Tenant").

 

RECITALS

 

A.Landlord and Tenant are parties to that certain lease dated December 16, 2011
(the "Original Lease"), as previously amended by Commencement Letter dated
February 6, 2012 and First Amendment dated November 8, 2012 (the "First
Amendment")(as amended, the "Lease"). Pursuant to the Lease, Landlord has leased
to Tenant space currently containing approximately 3,111 rentable square feet
(the "Existing Premises") described as Suite No. 220 on the second (2nd) floor
of the building commonly known as 700 North Brand located at 700 North Brand
Boulevard, Glendale, California (the "Building").

 

B.The Lease will expire by its terms on January 14, 2017 (the "Extended
Expiration Date"), and the parties wish to extend the term of the Lease on the
following terms and conditions.

 

C.The parties wish to relocate the Premises (defined in the Lease) from the
Existing Premises to the space containing approximately 16,484 rentable square
feet described as Suite Nos. 1400, 1425 and 1450 on the 14th floor of the
Building and shown on Exhibit A attached hereto (the "Substitution Space"), on
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.Extension. The term of the Lease is hereby extended through the last day of
the 72nd full calendar month following the Substitution Rent Commencement Date
(defined in Section 2.l.A. below) (the "Second Extended Expiration Date"). The
portion of the term of the Lease begi1ming January 15, 2017 (the "Second
Extension Date") and ending on the Second Extended Expiration Date shall be
referred to herein as the "Second Extended Term".

 

2.Substitution.

 

2.1.Substitution Term. From and after the Substitution Effective Date (defined
in Section 2.l.A below), the Premises shall be the Substitution Space, subject
to the terms hereof (the "Substitution"). The term of the Lease for the
Substitution Space (the "Substitution Term") shall commence on the Substitution
Effective Date and, unless sooner terminated in accordance with the Lease, end
on the Extended Expiration Date. From and after the Substitution Effective Date,
the Substitution Space shall be subject to all the terms and conditions of the
Lease except as provided herein. Except as may be expressly provided herein, (a)
Tenant shall not be entitled to receive, with respect to the Substitution Space,
any allowance, free rent or other financial concession granted with respect to
the Existing Premises, and (b) no representation or warranty made by Landlord
with respect to the Existing Premises shall apply to the Substitution Space.
Notwithstanding anything herein to the contrary, Landlord and Tenant acknowledge
that Landlord shall have primary possession of the Substitution Space for the
purpose of performing the Tenant Improvement Work during the period beginning on
the Substitution Effective Date and ending on the Substitution Rent Commencement
Date (the "Construction Period"). Tenant shall have no obligation to pay Base
Rent or Additional Rent for the Substitution Space during the Construction
Period. In addition, Landlord shall indemnify, defend, protect, and hold Tenant
harmless from any obligation, loss, claim, action, liability, penalty, damage,
cost or expense (including reasonable attorneys' and consultants' fees and
expenses) that is imposed or asserted by any third party and arises from (a) any
negligence or willful misconduct of Landlord or any Landlord Parties (defined in
Section 10.1 of the Original Lease) in the Substitution Space during the
Construction Period, or (b) the performance of Tenant Improvement Work by
Landlord in the Substitution Space.

 

 

 

  

A.Substitution Effective Date; Substitution Rent Commencement Date. As used
herein, "Substitution Effective Date" means December 15, 2014. As used herein,
the "Substitution Rent Commencement Date" the earlier to occur of (i) the date
on which Tenant first conducts business in the Substitution Space, or (ii) the
date on which the Tenant Improvement Work (defined in Exhibit B attached hereto)
is Substantially Complete (defined in Exhibit B attached hereto), which is
anticipated to be February 1, 2015 (the "Target Substitution Rent Commencement
Date"). The adjustment of the Substitution Rent Commencement Date and,
accordingly, the postponement of Tenant's obligation to pay rent for the
Substitution Space shall be Tenant's sole remedy if the Tenant Improvement Work
is not Substantially Complete on the Substitution Rent Commencement Date.
Without limiting the foregoing, during the period prior to the Substitution Rent
Commencement Date, Tenant shall continue to pay rent for the Existing Premises
in accordance with the terms of the Lease.

 

B.Confirmation Letter. At any time after the Substitution Rent Commencement
Date, Landlord may deliver to Tenant a notice substantially in the form of
Exhibit C attached hereto, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by written notice to Landlord,
reasonably object to) such notice within five (5) days after receiving it.

 

2.2.Existing Premises. Subject to the terms hereof, effective as of the Existing
Premises Expiration Date (defined below), the term of the Lease shall expire
with respect to the Existing Premises with the same force and effect as if such
term were, by the provisions of the Lease, fixed to expire with respect to the
Existing Premises on the Existing Premises Expiration Date. As used herein,
"Existing Premises Expiration Date" means the day prior to the Substitution Rent
Commencement Date. Without limiting the foregoing:

 

A.Tenant shall surrender the Existing Premises to Landlord in accordance with
the ten11s of the Lease on or before the Existing Premises Expiration Date.

 

B.Tenant shall remain liable for all Rent and other amounts payable under the
Lease with respect to the Existing Premises for the period up to and including
the Existing Premises Expiration Date, even though billings for such amounts may
occur after the Existing Premises Expiration Date.

 

C.Tenant's restoration obligations with respect to the Existing Premises shall
be as set forth in the Lease.

 

D.If Tenant fails to surrender any portion of the Existing Premises on or before
the Existing Premises Expiration Date, Tenant's tenancy with respect to the
Existing Premises shall be subject to Section 16 of the Original Lease.

 

E.Any other rights or obligations of Landlord or Tenant under the Lease relating
to the Existing Premises that, in the absence of the Substitution, would have
survived the expiration date of the Lease shall survive the Existing Premises
Expiration Date.

 

 

 

 

 

3.Base Rent. With respect to the Substitution Space during the Substitution
Term, the schedule of

Base Rent shall be as follows:

 

Period During
Substitution  Term  Annual Rate Per Square
Foot (rounded to the
nearest 100the  of a dollar)   Monthly Base Rent  Substitution  Effective Date
through the day prior to the Substitution Rent Commencement Date  $0   $0 
Substitution  Rent Commencement Date through last day of the 12th full calendar
month following the Substitution Rent Commencement Date  $27.60   $37,913.20 
13th through 24th full calendar months following the Substitution Rent
Commencement Date  $28.43   $39,053.34  25th through 36th full calendar months
following the Substitution Rent Commencement Date  $29.28   $40,220.96  37th
through 48th full calendar months following the Substitution Rent Commencement
Date  $30.16   $41,429.79  49th through 60th full calendar months following the
Substitution Rent Commencement Date  $31.06   $42,666.09  61 sty full calendar
month of Substitution  Term following the Substitution Rent Commencement Date
through the last day of Substitution  Term  $32.00   $43,957.33 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

BASE RENT ABATEMENT. Notwithstanding anything in this Section of the Amendment
to the contrary, so long as Tenant is not in Default (as defined in Section 19
of the Original Lease) under the Lease, Tenant shall be entitled to an abatement
of Base Rent in the amount of: (a) $18,956.60 per month applicable to 11
consecutive full calendar months of the Substitution Term beginning with the
second (2"d) full calendar month of the Substitution Term following the
Substitution Rent Commencement Date, and (b) $19,526.67 applicable to the 13th
full calendar month of the Substitution Term following the Substitution Rent
Commencement Date. The total amount of Base Rent abated in accordance with the
foregoing shall equal $228,049.27 (the "Abated Base Rent"). If Tenant Defaults
at any time during the Substitution Term and fails to cure such Default within
any applicable cure period under the Lease, all Abated Base Rent shall
immediately become due and payable. The payment by Tenant of the Abated Base
Rent in the event of a Default shall not limit or affect any of Landlord's other
rights, pursuant to this Amendment, the Lease or at law or in equity. Only Base
Rent shall be abated pursuant to this Section, and all Additional Rent (as
defined in Section 3 of the Original Lease) and other costs and charges
specified in this Amendment and/or the Lease shall remain as due and payable
pursuant to the provisions of this Amendment and/or the Lease.

 

 

 

 

Notwithstanding the foregoing, upon written notice to Tenant from time to time
(a "Purchase Notice"), Landlord shall have the right to purchase, by check or
wire transfer of available funds, all or any part (in whole-month increments
only) of the Abated Base Rent that had not previously been applied as a credit
against Base Rent. Landlord's Purchase Notice shall set forth the month(s) of
abatement that Landlord elects to purchase and the total Abated Base Rent that
Landlord elects to purchase (the "Purchase Amount"). The Purchase Amount to be
paid by Landlord shall be paid simultaneously with the giving of such notice.
Upon payment of the Purchase Amount by Landlord to Tenant, the Abated Base Rent
shall be reduced by an amount equal to the Purchase Amount. Upon request by
Landlord, Landlord and Tenant shall enter into an amendment to the Lease to
reflect the Purchase Amount paid by Landlord and the corresponding reduction of
the Abated Base Rent.

 

4.Additional Security Deposit. Upon Tenant's execution hereof, Tenant shall pay
Landlord the sum of $102,340.50, which shall be added to and become part of the
Security Deposit, if any, held by Landlord pursuant to Section 21 of the
Original Lease. Accordingly, simultaneously with the execution hereof, the
Security Deposit is hereby increased from $29,531.49 to $131,871.99.

 

5.Tenant's Share. With respect to the Substitution Space during the Substitution
Term following the Substitution Rent Commencement Date, Tenant's Share shall be
7.7571%.

 

6.Expenses and Taxes. With respect to the Substitution Space during the
Substitution Term following the Substitution Rent Commencement Date, Tenant
shall pay for Tenant's Share of Expenses and Taxes in accordance with the terms
of the Lease; provided, however, that, with respect to the Substitution Space
during the Substitution Term following the Substitution Rent Commencement Date,
the Base Year for Expenses and Taxes shall be calendar year 2015.

 

7.Improvements to Substitution Space.

 

7.I.Condition and Configuration of Substitution Space. Tenant acknowledges that
it has inspected the Substitution Space and agrees to accept it in its existing
condition and configuration, without any representation by Landlord regarding
its condition or configuration and without any obligation on the part of
Landlord to perform or pay for any alteration or improvement, except as may be
otherwise expressly provided in this Amendment.

 

7.2.Responsibility for Improvements to Substitution Space. Landlord shall
perform improvements to the Substitution Space in accordance with Exhibit B
attached hereto.

 

8.Representations. Tenant represents and warrants that, as of the date hereof
and the Existing Premises Expiration Date: (a) Tenant is the rightful owner of
all of the Tenant's interest in the Lease; (b) Tenant has not made any
disposition, assignment, sublease, or conveyance of the Lease or Tenant's
interest therein; (c) Tenant has no knowledge of any fact or circumstance which
would give rise to any claim, demand, obligation, liability, action or cause of
action arising out of or in com1ection with Tenant's occupa11cy of the Existing
Premises; (d) no other person or entity has an interest in the Lease, collateral
or otherwise; and (e) there are no outstanding contracts for the supply of labor
or material and no work has been done or is being done in, to or about the
Existing Premises which has not been fully paid for and for which appropriate
waivers of mechanic's liens have not been obtained.

 

9.Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

9.1.California Public Resources Code § 25402.10. If Tenant (or any party
claiming by, through or under Tenant) pays directly to the provider for any
energy consumed at the Property, Tenant, promptly upon request, shall deliver to
Landlord (or, at Landlord's option, execute and deliver to Landlord an
instrument enabling Landlord to obtain from such provider) any data about such
consumption that Landlord, in its reasonable judgment, is required to disclose
to a prospective buyer, tenant or mortgage lender under California Public
Resources Code § 25402.10 or any similar law.

 

9.2.California Civil Code Section 1938. Pursuant to California Civil Code §
1938, Landlord hereby states that the Existing Premises and the Substitution
Space have not undergone inspection by a Certified Access Specialist (CASp)
(defined in California Civil Code § 55.52).

 

 

 

  

.3.Temporary Space.

 

A.During the period beginning on the later of the full and final execution of
this Amendment by Landlord and Tenant, delivery of the additional Security
Deposit and delivery of all initial certificates of insurance required by this
Lease (which certificates of insurance shall specifically cover both the
Temporary Space during the Temporary Space Term, as hereinafter defined, and the
Premises), and ending on the Substitution Rent Commencement Date (such period
being referred to herein as the "Temporary Space Term"), Landlord shall allow
Tenant to use approximately 2,397 rentable square feet of space known as Suite
No. 240 located on the second (2nd) floor of the Building as shown on Exhibit
A-1 of this Amendment (the "Temporary Space") for the Permitted Use. During the
Temporary Space Term, the Temporary Space shall be deemed the "Premises" for
purposes of Section 10 (Indemnification; Insurance) of the Original Lease. Such
Temporary Space shall be accepted by Tenant in its "as-is" condition and
configuration, it being agreed that Landlord shall be under no obligation to
perform any work in the Temporary Space or to incur any costs in connection with
Tenant's move in, move out or occupancy of the Temporary Space. Tenant
acknowledges that it shall be entitled to use and occupy the Temporary Space at
its sole cost, expense and risk. Tenant shall not construct any improvements or
make any alterations of any type to the Temporary Space without the prior
written consent of Landlord. All costs in connection with making the Temporary
Space ready for occupancy by Tenant shall be the sole responsibility of Tenant.

 

B.The Temporary Space shall be subject to all the terms and conditions of the
Lease except as expressly modified herein and except that (i) Tenant shall not
be entitled to receive any allowances, abatement or other financial concession
in connection with the Temporary Space which was granted with respect to the
Premises unless such concessions are expressly provided for herein with respect
to the Temporary Space, (ii) the Temporary Space shall not be subject to any
renewal or expansion rights of Tenant under the Lease, (iii) Tenant shall not be
required to pay Base Rent for the Temporary Space during the Temporary Space
Term, and (iv) Tenant shall not be required to pay Tenant's Share of Expenses
and Taxes for the Temporary Space during the Temporary Space Term.

 

C.Upon termination of the Temporary Space Term, Tenant shall vacate the
Temporary Space and deliver the same to Landlord in the same condition that the
Temporary Space was delivered to Tenant, ordinary wear and tear excepted. At the
expiration or earlier termination of the Temporary Space Term, Tenant shall
remove all debris, all items of Tenant's personalty, and any trade fixtures of
Tenant from the Temporary Space. Tenant shall be fully liable for all damage
Tenant or Tenant's agents, employees, contractors, or subcontractors cause to
the Temporary Space.

 

D.Tenant shall have no right to hold over or otherwise occupy the Temporary
Space at any time following the expiration or earlier termination of the
Temporary Space Term, and in the event of such holdover, Landlord shall
immediately be entitled to institute dispossessory proceedings to recover
possession of the Temporary Space, without first providing notice thereof to
Tenant. In the event of holding over by Tenant after expiration or termination
of the Temporary Space Term without the written authorization of Landlord,
Tenant shall pay, for such holding over, $9,588.00 for each month or partial
month of holdover, plus all consequential damages that Landlord incurs as a
result of the Tenant's hold over. During any such holdover, Tenant's occupancy
of the Temporary Space shall be deemed that of a tenant at sufferance, and in no
event, either during the Temporary Space Term or during any holdover by Tenant,
shall Tenant be determined to be a tenant-at-will under applicable law. While
Tenant is occupying the Temporary Space, Landlord or Landlord's authorized
agents shall be entitled to enter the Temporary Space, upon reasonable notice,
to display the Temporary Space to prospective tenants

 

 

 

  

9.4.Parking. During the Substitution Term, Tenant shall have the right, but not
the obligation, to rent from Landlord up to 58 unreserved parking passes, at the
rate of $60.00 per unreserved parking pass, per month, plus applicable taxes
during the Substitution Tenn. Such rate shall not be subject to increase during
the Substitution Term. Prior to the Substitution Rent Commencement Date, Tenant
shall notify Landlord in writing of the number of unreserved parking passes
which Tenant initially elects to use during the Substitution Term, but in no
event more than the maximum number of unreserved parking passes set forth
herein. Thereafter, Tenant may increase or decrease the number of unreserved
parking passes to be used by Tenant pursuant to this Section 9.4 upon a minimum
of 30 days prior written notice to Landlord, provided that in no event may
Tenant elect to use more than the maximum number of unreserved parking passes
set forth herein.

 

Subject to availability, Tenant shall also have the right to lease additional
unreserved parking passes on a month-to-month basis (the "Month-to-Month
Passes"). The term for only the Month-to-Month Passes shall automatically renew
for consecutive periods of one (1) month each until terminated by either party
by written notice of termination delivered to the other party. Any such
termination shall be effective as of the last day of the first full month
following the date written notice of termination is delivered to the other party
by the terminating party. Tenant shall pay Landlord, as Additional Rent in
accordance with Section 3 of the Original Lease, the then current rate for
unreserved parking in the Parking Facility (as defined in Section 24 of the
Original Lease) for such Month-to-Month Passes, as such rate may be adjusted
from time to time.

 

9.5.No Options. The parties hereto acknowledge and agree that during the
Substitution Term Tenant shall have no rights to extend the term of the Lease,
or expand, terminate or contract the Premises. The parties agree that any rights
existing in the Lease to extend the term of the Lease, or expand, terminate or
contract the Premises shall be deleted in their entirety and are of no further
force ru1d effect.

 

10.Miscellaneous.

 

10.1.This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

 

10.2.Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 

10.3.In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

10.4.Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

10.5.Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.

 

10.6.Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment. Landlord shall indemnify and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment. Tenant acknowledges that
any assistance rendered by any agent or employee of any affiliate of Landlord in
connection with this Amendment has been made as an accommodation to Tenant
solely in furtherance of consummating the transaction on behalf of Landlord, and
not as agent for Tenant.

 

 

 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

  LANDLORD:       EOP-700 NORTH BRAND, L.L.C., a Delaware limited liability
company         By: Frank Campbell     Name: Frank Campbell     Title: Market
Managing Dir.       TENANT:       APOLLO MEDICAL HOLDINGS, INC., a Delaware
corporation           By: /s/ Warren Hossenian         Name:   Warren Hossenian
        Title: CEO

 

 

 

  

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION
SPACE

 

[tpic.jpg]

 

 

 

  

EXHIBIT A-1

 

OUTLINE AND LOCATION OF TEMPORARY SPACE

 

2ND FLOOR • SUITE 240 • 2,397 RSF

 

[tpic1.jpg]

 

 

 

  

EXHIBIT B

 

WORK LETTER

 

As used in this Exhibit B (this "Work Letter"), the following terms shall have
the following meanings: "Agreement" means the Amendment of which this Work
Letter is a pa1i. "Premises" means the Substitution Space. "Tenant Improvements"
means all improvements to be constructed in the Premises pursuant to this Work
Letter. "Tenant Improvement Work" means the construction of the Tenant
Improvements, together with any related work (including demolition) that is
necessary to construct the Tenant Improvements.

 

1ALLOWANCE.

 

1.1       Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the "Allowance") in the amount of $659,360.00 (i.e., $40.00 per
rentable square foot of the Premises) to be applied toward the (i) Allowance
Items (defined in Section 1.2 below) and to the extent that the Allowance
exceeds the Construction Pricing Proposal, (ii) a credit against Base Rent
coming due under the Lease from and after the last day of the 13th full calendar
month of the Substitution Term following the Substitution Rent Commencement
Date, and/or (iii) the cost of purchasing and installing cabling, furniture,
fixtures, and equipment to be used in the Premises by Tenant; provided that the
total portion of the Allowance that is applied toward the items described in
(ii) and (iii) shall not exceed, in the aggregate,$329,680.00 (i.e., $20.00 per
rentable square foot of the Premises). Tenant, by written notice to Landlord
(the "Allowance Notice") shall advise Landlord of the manner in which Tenant
desires to apply any unused Allowance. Any portion of the Allowance that is
applied as a credit against Base Rent shall be applied against 50% of the
installment of Base Rent for the 14th full calendar month of the Substitution
Term following the Substitution Rent Commencement Date, and, if necessary, 50%
of the installment of Base Rent for consecutive calendar months thereafter. Any
portion of the Allowance that is applied toward the cost of purchasing and
installing cabling, furniture, fixtures, and/or equipment to be used in the
Premises shall be disbursed to Tenant within 30 days after the later to occur
of: (x) receipt of paid invoices from Tenant with respect to Tenant's actual
costs of purchasing and installing the cabling, furniture, fixtures, and/or
equipment to be used in the Premises as described above, and (y) the
Substitution Rent Commencement Date; provided that Tenant shall also be required
to provide Landlord the unconditional waivers of mechanics lien with respect to
any items that relate to work of a type for which a mechanics lien could be
potentially be filed. Tenant shall be responsible for all costs associated with
the Tenant Improvement Work, including the costs of the Allowance Items, to the
extent such costs exceed the lesser of (a) the Allowance, or (b) the aggregate
amount that Landlord is required to disburse for such purpose pursuant to this
Work Letter. Notwithstanding any contrary provision of this Agreement, if Tenant
fails to use the entire Allowance by the last day of the 24 full calendar month
of the Substitution Term, the unused amount shalt reve1i to Landlord and Tenant
shall have no further rights with respect thereto; provided, however, that any
portion of the Allowance that Tenant previously elected to apply as a credit
against Base Rent shall not be forfeited and such Base Rent credits shall
continue for as long as necessary to assure that Tenant has received the full
benefit of such credit against Base Rent.

 

 

 

 

 

1.2Disbursement of Allowance.

 

1.2.1       Allowance Items. Except as otherwise provided in this Work Letter,
the Allowance shall be disbursed by Landlord only for the following items (the
"Allowance Items"): (a) the fees of the Architect (defined in Section 2.1 below)
and the Engineers (defined in Section 2.1 below), and any fees reasonably
incurred by Landlord for review of the Plans (defined in Section 2.1 below)
(which fees, notwithstanding any contrary provision of this Agreement, shall not
exceed $0.12 per rentable square foot of the Premises) by Landlord's third party
consultants; (b) plan-check, permit and license fees relating to performance of
the Tenant Improvement Work; (c) the cost of performing the Tenant Improvement
Work, including after hours charges, testing and inspection costs, freight
elevator usage, hoisting and trash removal costs, and contractors' fees and
general conditions; (d) the cost of any change to the base, shell or core of the
Premises or Building required by the Plans (including if such change is due to
the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Tenant Improvement Work
required by Law; (f) the Coordination Fee (defined in Section 3.2.2 below); (g)
sales and use taxes; and (h) all other costs expended by Landlord in connection
with the performance of the Tenant Improvement Work.

 

2PLANS AND PRICING.

 

2.1       Selection of Architect. Landlord shall retain the architect/space
planner (the "Architect") and the engineering consultants (the "Engineers") of
Landlord's choice to prepare all architectural plans for the Premises and all
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life-safety, and sprinkler work in the Premises. The plans and
drawings to be prepared by the Architect and the Engineers shall be referred to
in this Work Letter as the "Plans." Tenant shall be responsible for ensuring
that all elements of the design of the Plans are suitable for Tenant's use of
the Premises, and neither the preparation of the Plans by the Architect or the
Engineers nor Landlord's approval of the Plans shall relieve Tenant from such
responsibility.

 

2.2       Initial Programming Information. Tenant shall deliver to Landlord, in
writing, all information necessary in the judgment of Landlord, the Architect
and the Engineers for the preparation of a conceptual space plan for the
Premises (a "Space Plan"), including layout and designation of all offices,
rooms and other partitioning, their intended use, and equipment to be contained
therein, the number and sizes of workstations, number and size of kitchen, copy,
reception and storage areas (collectively, the "Initial Programming
Information"). The Initial Programming Information shall be consistent with
Landlord's requirements for avoiding aesthetic, engineering or other conflicts
with the design and function of the balance of the Building (collectively, the
"Landlord Requirements") and shall otherwise be subject to Landlord's reasonable
approval. Landlord shall provide Tenant with notice approving or reasonably
disapproving the Initial Programming Information within 5 business days after
the later of Landlord's receipt thereof or the mutual execution and delivery of
this Agreement. If Landlord disapproves the Initial Programming Information,
Landlord's notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and the changes that would be necessary to resolve
Landlord's objections. If Landlord disapproves the Initial Programming
Information, Tenant shall modify the Initial Programming Information and
resubmit it for Landlord's review and approval. Such procedure shall be repeated
as necessary until Landlord has approved the Initial Programming Information.

 

2.3      Space Plan. After approving the Initial Programming Information,
Landlord shall cause the Architect to prepare and deliver to Tenant a Space Plan
that conforms to the Initial Programming Information. Such preparation and
delivery shall occur within I 0 business days after the later of Landlord's
approval of the Initial Programming Information or the mutual execution and
delivery of this Agreement. Tenant shall approve or disapprove the Space Plan by
notice to Landlord. If Tenant disapproves the Space Plan, Tenant's notice of
disapproval shall specify any revisions Tenant desires in the Space Plan. After
receiving such notice of disapproval, Landlord shall cause the Architect to
revise the Space Plan, taking into account the reasons for Tenant's disapproval
(provided, however, that Landlord shall not be required to cause the Architect
to make any revision to the Space Plan that is inconsistent with the Landlord
Requirements or that Landlord otherwise reasonably disapproves), and resubmit
the Space Plan to Tenant for its approval. Such revision and resubmission shall
occur within 5 business days after the later of Landlord's receipt of Tenant's
notice of disapproval or the mutual execution and delivery of this Agreement if
such revision is not material, and within such longer period of time as may be
reasonably necessary if such revision is material. Such procedure shall be
repeated as necessary until Tenant has approved the Space Plan.

 

 

 

  

2.4         Additional Programming Information. After approving the Space Plan,
Tenant shall deliver to Landlord, in writing, all information that, together
with the Space Plan, is necessary in the judgment of Landlord, the Architect and
the Engineers to complete the architectural, engineering and final architectural
working drawings for the Premises in a form that is sufficient to enable
subcontractors to bid on the work and to obtain all applicable permits for the
Tenant Improvement Work (the "Construction Drawings"), including electrical
requirements, telephone requirements, special HVAC requirements, plumbing
requirements, and all interior and special finishes (collectively, the
"Additional Programming Information"). The Additional Programming Information
shall be consistent with the Landlord Requirements and shall otherwise be
subject to Landlord's reasonable approval. Landlord shall provide Tenant with
notice approving or reasonably disapproving the Additional Programming
Information within5 business days after the later of Landlord's receipt thereof
or the mutual execution and delivery of this Agreement. If Landlord disapproves
the Additional Programming Information, Landlord's notice of disapproval shall
describe with reasonable specificity the basis for such disapproval and the
changes that would be necessary to resolve Landlord's objections. If Landlord
disapproves the Additional Programming Information, Tenant shall modify the
Additional Programming Information and resubmit it for Landlord’s review and
approval. Such procedure shall be repeated as necessary until Landlord has
approved the Additional Programming Information. If requested by Tenant,
Landlord, in its sole and absolute discretion, may assist Tenant, or cause the
Architect and/or the Engineers to assist Tenant, in preparing all or a portion
of the Additional Programming Information; provided, however, that, whether or
not the Additional Programming Information is prepared with such assistance,
Tenant shall be solely responsible for the timely preparation and delivery of
the Additional Programming Information and for all elements thereof and, subject
to Section 1 above, all costs relating thereto.

 

2.5         Construction Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect and the Engineers to prepare and
deliver to Tenant Construction Drawings that conform to the approved Space Plan
and the approved Additional Programming Information. Such preparation and
delivery shall occur within 10 business days after the later of Landlord's
approval of the Additional Programming Information or the mutual execution and
delivery of this Agreement. Tenant shall approve or disapprove the Construction
Drawings by notice to Landlord. If Tenant disapproves the Construction Drawings,
Tenant's notice of disapproval shall specify any revisions Tenant desires in the
Construction Drawings. After receiving such notice of disapproval, Landlord
shall cause the Architect and/or the Engineers to revise the Construction
Drawings, taking into account the reasons for Tenant's disapproval (provided,
however, that Landlord shall not be required to cause the Architect or the
Engineers to make any revision to the Construction Drawings that is inconsistent
with the Landlord Requirements or that Landlord otherwise reasonably
disapproves), and resubmit the Construction Drawings to Tenant for its approval.
Such revision and resubmission shall occur within 5 business days after the
later of Landlord's receipt of Tenant's notice of disapproval or the mutual
execution and delivery of this Agreement if such revision is not material, and
within such longer period of time as may be reasonably necessary if such
revision is material. Such procedure shall be repeated as necessary until Tenant
has approved the Construction Drawings; provided that if Tenant requests more
than two (2) sets of revisions to the Construction Drawings, any delays in
connection with the third (3rd) and subsequent revisions shall be deemed to be a
Tenant Delay. The Construction Drawings approved by Landlord and Tenant are
referred to in this Work Letter as the "Approved Construction Drawings".

 

2.6      Construction Pricing. Within a reasonable time after the Approved
Construction Drawings are approved by Landlord and Tenant, Landlord shall
provide Tenant with Landlord's reasonable estimate (the "Construction Pricing
Proposal") of the cost of all Allowance Items to be incurred by Tenant in
connection with the performance of the Tenant Improvement Work pursuant to the
Approved Construction Drawings. Tenant shall provide Landlord with notice
approving or disapproving the Construction Pricing Proposal. If Tenant
disapproves the Construction Pricing Proposal, Tenant's notice of disapproval
shall be accompanied by proposed revisions to the Approved Construction Drawings
that Tenant requests in order to resolve its objections to the Construction
Pricing Proposal, and Landlord shall respond as required under Section 2.7
below. Such procedure shall be repeated as necessary until the Construction
Pricing Proposal is approved by Tenant. Upon Tenant's approval of the
Construction Pricing Proposal, Landlord may purchase the items set forth in the
Construction Pricing Proposal and commence construction relating to such items.

 

2.7       Revisions to Approved Construction Drawings. If Tenant requests any
revision to the Approved Construction Drawings, Landlord shall provide Tenant
with notice approving or reasonably disapproving such revision, and, if Landlord
approves such revision, Landlord shall have such revision made and delivered to
Tenant, together with notice of any resulting change in the most recent
Construction Pricing Proposal, if any, within 5 business days after Landlord's
receipt of such request if such revision is not material, and within such longer
period of time as may be reasonably necessary if such revision is material,
whereupon Tenant, within one (1) business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has commenced performance of
the Tenant Improvement Work, then, in the absence of such authorization,
Landlord shall have the option to continue such performance disregarding such
revision. Landlord shall not revise the Approved Construction Drawings without
Tenant's consent, which shall not be unreasonably withheld, conditioned or
delayed.

 

 

 

  

2.8      Time Deadlines. Tenant shall use its best effo1is to cooperate with
Landlord and its architect, engineers and other consultants to complete all
phases of the Plans, approve the Construction Pricing Proposal and obtain the
permits for the Tenant Improvement Work as soon as possible after the execution
of this Agreement, and Tenant shall meet with Landlord, in accordance with a
schedule determined by Landlord, to discuss the parties' progress. Without
limiting the foregoing, Tenant shall approve the Construction Pricing Proposal
pursuant to Section 2.6 above on or before Tenant's Approval Deadline (defined
below). As used in this Work Letter, "Tenant's Approval Deadline" means October
24, 2014 provided, however, that Tenant's Approval Deadline shall be extended by
one day for each day, if any, by which Tenant's approval of the Construction
Pricing Proposal pursuant to Section 2.6 above is delayed by any failure of
Landlord to perform its obligations under this Section 2.

 

3CONSTRUCTION.

 

3.1      Contractor. A contractor designated by Landlord (the "Contractor")
shall perform the Tenant Improvement Work. In addition, Landlord may select
and/or approve of any subcontractors, mechanics and material men used in
connection with the performance of the Tenant Improvement Work.

 

3.2      Construction.

 

3.2.1      Over-Allowance Amount. If the Construction Pricing Proposal exceeds
the Allowance, then, concurrently with its delivery to Landlord of approval of
the Construction Pricing Proposal, Tenant shall deliver to Landlord cash in the
amount of such excess (the "Over-Allowance Amount"). Any Over-Allowance Amount
shall be disbursed by Landlord before the Allowance and pursuant to the same
procedure as the Allowance. After the Construction Pricing Proposal is approved
by Tenant, if any revision is made to the Approved Construction Drawings or the
Tenant Improvement Work that increases the Construction Pricing Proposal, or if
the Construction Pricing Proposal is otherwise increased to reflect the actual
cost of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Approved Construction
Drawings, then Tenant shall deliver any resulting Over-Allowance Amount (or any
resulting increase in the Over- Allowance Amount) to Landlord immediately upon
Landlord's request.

 

3.2.2      Landlord's Retention of Contractor. Landlord shall independently
retain the Contractor to perform the Tenant Improvement Work in accordance with
the Approved Construction Drawings. Tenant shall pay a construction supervision
and management fee (the "Landlord Supervision Fee") to Landlord in an amount
equal to 3% of the aggregate amount of all Allowance Items other than the
Landlord Supervision Fee.

 

3.2.3      Contractor's Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that
Landlord shall obtain a commercially reasonable one-year warranty from
Contractor with respect to the performance of the Tenant Improvement Work (the
"Warranty"). If, within the period covered by the Warranty, Tenant provides
notice to Landlord of any defect in the Tenant Improvements, then Landlord
shall, at Landlord's expense, use reasonable efforts to enforce such Warranty
directly against the Contractor for Tenant's benefit.

 

4COMPLETION.

 

4.1      Substantial Completion. For purposes of determining the Substitution
Rent Commencement Date, and subject to Section 4.2 below, the Tenant Improvement
Work shall be deemed to be "Substantially Complete" upon the completion of the
Tenant Improvement Work pursuant to the Approved Construction Drawings (as
reasonably determined by Landlord), with the exception of any details of
construction, mechanical adjustment or any other similar matter the
non-completion of which does not materially interfere with Tenant's use of the
Premises.

 

4.2      Tenant Delay. If the Substantial Completion of the Tenant Improvement
Work is delayed (a "Tenant Delay") as a result of (a) any failure of Tenant to
approve the Construction Pricing Proposal pursuant to Section 2.6 above on or
before Tenant's Approval Deadline; (b) Tenant's failure to timely approve any
matter requiring Tenant's approval; (c) any breach by Tenant of this Work Letter
or the Lease; (d) any request by Tenant for a revision to the Approved
Construction Drawings (except to the extent such delay results from any failure
of Landlord to perform its obligations under Section 2.7 above); (e) Tenant's
requirement for materials, components, finishes or improvements that are not
available in a commercially reasonable time given the anticipated date of
Substantial Completion of the Tenant Improvement Work as set forth in this
Agreement; or (f) any other act or omission of Tenant or any of its agents,
employees or representatives, then, notwithstanding any contrary provision of
this Agreement, and regardless of when the Tenant Improvement Work is actually
Substantially Completed, the Tenant Improvement Work shall be deemed to be
Substantially Completed on the date on which the Tenant Improvement Work would
have been Substantially Completed if no such Tenant Delay had occurred.
Notwithstanding the foregoing, Landlord shall not be required to tender
possession of the Premises to Tenant before the Tenant Improvement Work has been
Substantially Completed, as determined without giving effect to the preceding
sentence.

 

 

 

 

 

5     MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement,
if Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, then (a) Landlord's obligations under this Work Letter shall be
excused, and Landlord may cause the Contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work. This Work Letter shall not apply to any space other than the Premises.

 

6      LANDLORD’S INITIAL CONSTRUCTION. Landlord, at its sole cost and expense,
shall remove the existing internal staircase connecting the Substitution Space
to the 12th floor of the Building and restore the concrete slab floor, to a slab
finish (collectively, the "Initial Landlord Work"). Without limitation, Tenant,
at its cost, shall be responsible for any improvements or finishes to be
installed over such concrete slab floor. Notwithstanding any contrary provision
of this Agreement, the Initial Landlord Work shall be performed at Landlord's
expense and shall not be deemed Tenant Improvements, Tenant Improvement Work or
an Allowance Item. Landlord shall use commercially reasonable efforts to cause
the Initial Landlord Work to be performed in a manner that efficiently
coordinated with the performance of the Tenant Improvement Work; provided,
however, that Landlord shall not be required to delay performance of, or pay
overtime rates for, the Initial Landlord Work.

 

 

 